Name: 85/22/EEC: Commission Decision of 5 December 1984 concerning the approval of the programme drawn up pursuant to Council Regulation (EEC) No 619/84 extending the common measure on the acceleration of agricultural development in certain regions of Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: forestry;  cultivation of agricultural land;  agricultural policy; NA;  means of agricultural production;  Europe
 Date Published: 1985-01-16

 Avis juridique important|31985D002285/22/EEC: Commission Decision of 5 December 1984 concerning the approval of the programme drawn up pursuant to Council Regulation (EEC) No 619/84 extending the common measure on the acceleration of agricultural development in certain regions of Greece (Only the Greek text is authentic) Official Journal L 013 , 16/01/1985 P. 0020 - 0020*****COMMISSION DECISION of 5 December 1984 concerning the approval of the programme drawn up pursuant to Council Regulation (EEC) No 619/84 extending the common measure on the acceleration of agricultural development in certain regions of Greece (Only the Greek text is authentic) (85/22/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1975/82 of 19 July 1982 on the acceleration of agricultural development in certain regions of Greece (1), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 619/84 of 5 March 1984 extending the common measure provided for in Regulation (EEC) No 1975/82 on the acceleration of agricultural development in certain regions of Greece (2), and in particular Article 4 thereof, Whereas on 4 September 1984 the Greek Government communicated the programme of work and other activities relating to the development of those rural areas of the country which are not concerned by Regulation (EEC) No 1975/82; Whereas the said programme contains all those particulars, provisions and measures referred to in Article 2 of Regulation (EEC) No 1975/82 which apply to Regulation (EEC) No 619/84 and are necessary in order to achieve the aims of the said Regulation; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas, under Article 19 of Regulation (EEC) No 1975/82, which applies to the common measure provided for in Regulation (EEC) No 619/84, a procedure has to be established, by agreement with the Greek Government, for periodic reporting on the progress of the development measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The programme of work and other activities relating to the development of the Greek rural areas not concerned by Regulation (EEC) No 1975/82, communicated by the Greek Government on 4 September 1984 in accordance with Regulation (EEC) No 619/84, is hereby approved. Article 2 The Greek Government shall submit before 1 July every year a progress report on the programme referred to in Article 1. The report shall state: - the progress made during the previous calendar year as regards the measures provided for in the programme and set out in Article 1 of Regulation (EEC) No 619/84, - the location of the irrigation work referred to in Article 1 of Regulation (EEC) No 619/84 and the area served by each individual project, - expenditure incurred during the calendar year concerned accompanied by the proof referred to in Article 20 (1) of Regulation (EEC) No 1975/82, specifying the sources of finance used, - in the event of failure to implement or complete the measures provided for in the programme, detailed explanations for such failure. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 5 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 214, 22. 7. 1982, p. 1. (2) OJ No L 68, 10. 3. 1984, p. 1.